PER CURIAM:
Anthony Feurtado petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to reconsider the denial of his 28 U.S.C. § 2255 (2000) filed on August 2, 2006, and amended on August 14, 2006, and his motion to correct clerical error under Fed. R.Crim.P. 36. He seeks an order from this court directing the district court to act. Because the district court has now ruled on both motions, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.